Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-10 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses A step device for a vehicle, the step device comprising: a movable step supported under a door opening; a coupling member that, in a state of being supported by a sliding door that opens and closes in a vehicle front-rear direction with a shifting zone in a vehicle width direction, engages with the movable step to move the movable step in the vehicle width direction in conjunction with opening and closing of the sliding door; a support arm that has a first pivot-joint point relative to a vehicle body and a second pivot-joint point relative to the movable step, and supports the movable step toward an upper side; and a pressure bearing member that is provided at a position between the first pivot-joint point and the second pivot-joint point and bears a load of the support arm by coming into sliding contact with the support arm, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with the support arm has a support bracket that is fixed to the vehicle body to form the first pivot-joint point, and the pressure bearing member is provided on the support bracket as required by Claim 1, a holding member that is fixed to the movable step so as to hold, together with the movable step, the support arm at the second pivot-joint point, wherein the pressure bearing member is provided on the holding member, as required by Claim 3, wherein the pressure bearing member is made of a resin having a shock absorbing property and a self-lubricating property, as required by Claim 5, wherein a ridge that extends in a direction intersecting the support arm and comes into sliding contact with the support arm is provided on a lower surface of the movable step, as required by Claim 6, wherein the support arm includes two main arms that are provided at positions apart from each other in the vehicle front-rear direction, and a sub-arm that has a joint at which the sub-arm is bendable and that is provided at a position apart from each of the main arms, as required by Claim 8 or a stopper that restricts a movable range of the movable step by coming into contact with the support arm, as required by Claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618